Case: 21-10628      Document: 00516001314         Page: 1    Date Filed: 09/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  September 2, 2021
                                   No. 21-10628
                                                                     Lyle W. Cayce
                                                                          Clerk
   NaKisha Jackson,

                                                            Plaintiff—Appellant,

                                       versus

   UPM Service Corporation,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-800


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant NaKisa Jackson appeals the district court's order
   dismissing her claims without prejudice for failing to effect timely service on
   Defendants under FED. R. CIV. P. 4(m). Because the record does not reflect
   that Jackson properly served the Complaint or Amended Complaint on
   Defendants as provided in FED. R. CIV. P. 4(h), we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.